Motion granted; Abatement Order filed August 4, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-15-00430-CV
                                   ____________

     IN THE MATTER OF THE MARRIAGE OF CLIFFORD LAYNE
               HARRISON AND CONNIE V. HARRISON


                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2006-68864

                               ABATEMENT ORDER

      On July 14, 2016, appellee Clifford Layne Harrison filed a motion to abate
proceedings pending the Texas Supreme Court’s resolution of his related petition for
writ of mandamus. Because the issues raised in appellee’s petition for writ of
mandamus are directly related to this court’s treatment of the instant appeal, the
motion is granted. Accordingly, we issue the following order.

      The court ORDERS the appellate timetable in this case suspended for 90 days
from the date of this order.

      The appeal is ABATED, treated as a closed case, and removed from this
court’s active docket for a period of ninety days. The appeal will be reinstated on
this court’s active docket after ninety days. Any party may file a motion stating
grounds for reinstating the appeal before the end of the ninety-day period.



                                       PER CURIAM